DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                     JAMES MICHAEL TOMASSO,
                            Appellant,

                                    v.

                 CITY OF DELRAY BEACH FLORIDA,
                            Appellee.

                              No. 4D17-3076

                              [July 26, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; David E. French, Judge; L.T. Case No. 50-2017-CA-
002565-XXXX-MB.

  William Paul, Boca Raton, for appellant.

  Lawonda R. Warren, Delray Beach, for appellee.

PER CURIAM.

  Affirmed.

GROSS, CONNER and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.